Order of the Court: The petitions by respondent Gerald David William North and the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board are denied. As recommended by the Review Board, respondent is suspended from the practice of law for three months, and until respondent files proof with the Administrator that he has paid restitution of $1,869.93 plus interest and costs of the Arizona disciplinary proceeding. Suspension effective October 15, 2004. Respondent Gerald David William North shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.